
	

114 S1385 IS: Firearm Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1385
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Blunt (for himself, Mr. Manchin, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the Federal Government from requiring race or ethnicity to be disclosed in connection
			 with the transfer of a firearm.
	
	
		1.Short title
 This Act may be cited as the Firearm Act of 2015.
		2.Prohibition on the Federal Government requiring race or ethnicity to be disclosed in connection
 with the transfer of a firearmThe Federal Government may not require any person to disclose the race or ethnicity of the person in connection with the transfer of a firearm to the person.
		
